DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Informalities
Claims 16 and 20 contain the following informalities:  “dispending” apparently should be “dispensing” and “removable” apparently should be “removably”.  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “standard” in claims 2-4 is a relative term which renders the claim indefinite. The term “standard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Towel rolls” are manufactured in a variety of sizes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kramer (US 2022/0346605 A1).  Kramer discloses a wet or dry paper towel dispenser, comprising: a housing including a base portion (18) and a paper towel roll holding portion (12); a liquid dispensing mechanism configured to wet a portion of sheet product of the paper towel roll as the portion of the sheet product of the paper roll advances, the liquid dispensing mechanism includes a fluid reservoir (30) and the housing includes a fluid reservoir holding portion (see Fig. 2) configured to removably receive the fluid reservoir to fluidly connect the fluid reservoir to the rest of the liquid dispending mechanism, the fluid reservoir holding portion including a fluid reservoir reader and the fluid reservoir including an identification such that, when the fluid reservoir is installed in the fluid reservoir holding portion, the fluid reservoir reader reads the identification; and a processor operably connected to the liquid dispending mechanism and a communications interface operably connected to the processor, wherein the processor is configured to utilize the communications interface to communicate the information or other information relating to the liquid dispensing mechanism or the wet or dry paper towel dispenser (see para. 060).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troutman et al. (US 9,642,503 B1) in view of Hoefte et al. (US 9,532,684 B2).  Troutman discloses a wet or dry paper towel dispenser, comprising: a housing (12) including a base portion (50), a paper towel roll holding portion (16), and a paper towel advancing portion (26), wherein the paper towel roll holding portion is configured to support a paper towel roll vertically (see Fig. 1); a paper towel advancing mechanism (22, 24) at least portion of which is disposed in the paper towel advancing portion, the paper towel advancing mechanism configured to receive sheet product of the paper towel roll and advance a portion of the sheet product of the paper towel roll laterally.  The paper towel roll holding portion has formed thereon a cylindrical cavity corresponding to a diameter of a standard commercial or domestic paper towel roll (see col. 7, lines 40-50), the paper towel roll insertable into the cavity vertically (see col. 7, lines 55-65).  The paper towel roll holding portion has formed thereon a cylindrical cavity corresponding to a diameter of a standard commercial or domestic paper towel roll (see Fig. 1), the paper towel roll holding portion surrounding less than half the paper towel roll such that more than half the paper towel roll remains visible when installed in the paper towel roll holding portion (when door 14 is open more than half the paper towel roll remains visible).  The paper towel advancing portion has a cover (14), wherein the cover is movable relative to the base portion to define an open position and a closed position, in the open position at least a portion of the paper towel advancing mechanism is exposed to, during installation, manually advance a leading edge of the sheet product of the paper towel roll, and in the closed position the paper towel advancing mechanism clamps at least part of the portion of the sheet product of the paper towel roll adjacent the leading edge.  One or more sensors (44) are operably connected to the paper towel advancing mechanism and configured to detect a user's hand proximate the one or more sensors, the paper towel advancing mechanism configured to advance the portion of the sheet product of the paper roll laterally upon detection of the user's hand proximate the one or more sensors (see col. 8, lines 35-47).  The paper towel advancing mechanism includes (references are to US 2010/0314429 A1 incorporated by reference in col. 1) a paper towel size determining mechanism including a paper towel edge detector (S1) and a paper towel meter (see para. 0153), the paper towel advancing mechanism configured to reverse sheet product previously advanced until the paper towel edge detector detects and edge of the sheet product (see para. 0154), the paper towel meter metering a length of sheet product advanced (see para. 0153), the paper towel size determining mechanism determining a size of the sheet product based on the edge detection and the metered length of the sheet product (see para. 0152-0154). Troutman discloses all the limitations of the claims, but it does not disclose a wetting portion including a liquid dispensing mechanism, having a plurality of nozzles fluidly connected to a fluid reservoir, a first nozzle from the plurality of nozzles disposed vertically above a second nozzle from the plurality of nozzles such that the first nozzle is configured to wet a first part of the portion of the sheet product of the paper towel roll and the second nozzle is configured to wet a second part of the portion of the sheet product of the paper towel roll, the first part is vertically above the second part, configured to selectively wet a portion of the sheet product as it is advanced laterally; the housing including a fluid reservoir holding portion, the fluid reservoir having a self-resealing membrane interface and the fluid reservoir holding portion has a protruding nozzle configured to perforate the self- resealing membrane interface when the fluid reservoir is inserted in the fluid reservoir holding portion. However, Hoefte discloses a similar device which includes a wetting portion (14 or 44) including a liquid dispensing mechanism (16), having a plurality of nozzles fluidly connected to a fluid reservoir (22), a first nozzle from the plurality of nozzles disposed vertically above a second nozzle from the plurality of nozzles (see Figs. 5, 6A, and 7) such that the first nozzle is configured to wet a first part of the portion of the sheet product of the paper towel roll and the second nozzle is configured to wet a second part of the portion of the sheet product of the paper towel roll, the first part is vertically above the second part, configured to selectively wet a portion of the sheet product as it is advanced laterally; the housing including a fluid reservoir holding portion (12), the fluid reservoir having a self-resealing membrane (22N, see Fig. 3A and col. 6, lines 25-30) interface and the fluid reservoir holding portion has a protruding nozzle (42) configured to perforate the self- resealing membrane interface when the fluid reservoir is inserted in the fluid reservoir holding portion, for the purpose of selectively wetting a portion of a sheet product as it is advanced (see col. 8, lines 12-25).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to modify Troutman by including a wetting portion including a liquid dispensing mechanism, having a plurality of nozzles fluidly connected to a fluid reservoir, a first nozzle from the plurality of nozzles disposed vertically above a second nozzle from the plurality of nozzles such that the first nozzle is configured to wet a first part of the portion of the sheet product of the paper towel roll and the second nozzle is configured to wet a second part of the portion of the sheet product of the paper towel roll, the first part is vertically above the second part, configured to selectively wet a portion of the sheet product as it is advanced laterally; the housing including a fluid reservoir holding portion, the fluid reservoir having a self-resealing membrane interface and the fluid reservoir holding portion has a protruding nozzle configured to perforate the self- resealing membrane interface when the fluid reservoir is inserted in the fluid reservoir holding portion, as disclosed by Hoefte, for the purpose of selectively wetting a portion of a sheet product as it is advanced.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Troutman et al. (US 9,642,503 B1) in view of Hoefte et al. (US 9,532,684 B2), as applied to claim 1 above, and further in view of Kramer et al. (US 2022/0346605 A1).  The combination of Troutman and Hoefte discloses all the limitations of the claims and a processor, but it does not disclose a paper towel jam detection mechanism or communication hardware/IOT interface to communicate a paper towel jam.  However, Kramer discloses a similar device which includes a paper towel jam detection mechanism (see para. 0063, last sentence) and communication hardware/IOT interface (see para. 0066) to communicate a paper towel jam for the purpose of preventing the device from being operated when there is a jam.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to include a paper towel jam detection mechanism and communication hardware/IOT interface to communicate a paper towel jam for the purpose of preventing the device from being operated when there is a jam.
Allowable Subject Matter
Claims 16-19 are allowed.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lazar (US 6,457,434) and Abraham (US 2020/0154957) both disclose devices for applying a liquid to a paper towel during dispensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653